Citation Nr: 0522032	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to Agent 
Orange (AO).  

2.  Entitlement to service connection for diabetes mellitus, 
Type II, to include as a result of exposure to AO.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from August 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This matter was previously before the Board in November 2003, 
at which time it was remanded for further development.  

The issue of entitlement to service connection for diabetes 
mellitus, Type II, to include as a result of exposure to AO, 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

Peripheral neuropathy was not manifested during service or 
for many years thereafter, nor is peripheral neuropathy 
otherwise related to service, to include as a result of 
exposure to AO.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated 
during service, nor may it be presumed to be incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefit currently 
sought.  The discussions in the June 2001 rating 
determination, the March 2002 statement of the case, and the 
February 2005 supplemental statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in March 2001 
and April 2004 letters, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the March 2001 VCAA letter was sent to the 
appellant prior to the June 2001 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The Board also notes that the March 2001 and April 2004 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from these communications was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was also afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Service Connection

The veteran contends that he suffers from peripheral 
neuropathy as a result of Agent Orange exposure during his 
Vietnam service. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veteran's who served in Vietnam during a certain time 
period, certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.

For purposes of this decision, the Board notes that the list 
of diseases associated with exposure to certain herbicide 
agents includes acute and subacute peripheral neuropathy.  
The diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6); see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The Board notes at this point that the regulations 
state "for purposes of this section only, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset." 38 C.F.R. § 3.309(e), Note 2.  Finally, the Board 
notes that the veteran did serve in Vietnam during the 
appropriate time period and it is therefore presumed that he 
was exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6)(iii).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).

A review of the veteran's service medical records reveals 
that there were no complaints or findings of peripheral 
neuropathy during the veteran's period of service.  At the 
time of the veteran's March 1970 service separation 
examination, normal findings were reported for the upper and 
lower extremities.  Normal neurological findings were also 
noted.  On his March 1970 service separation report of 
medical history, the veteran checked the 'no" boxes when 
asked if he had or had ever had neuritis, paralysis, or 
epilepsy or fits.  

On his initial application for compensation and pension, 
received in January 1997, the veteran did not report having 
peripheral neuropathy.  

There are also no medical treatment records available 
demonstrating peripheral neuropathy in the years immediately 
following service.  

Treatment records obtained in conjunction with the veteran's 
claim for PTSD reveal that at the time of January 1997 visit, 
the veteran was found to have 5/5 motor strength in both the 
upper and lower extremities with sensation being grossly 
intact.  

At the time of a July 1997 VA examination, the veteran 
complained of numbness in the right upper and lower 
extremities. 

At the time of a February 2000 visit, the veteran complained 
of bilateral hand numbness.  It was noted that an earlier EMG 
had revealed bilateral carpal tunnel syndrome and bilateral 
ulnar entrapment at Guyon's canal.  At the time of an April 
2000 visit, peripheral polyneuropathy was suspected.  

In a July 2001 letter, the veteran's private physician, D. 
Sisto, M.D., indicated that the veteran had been a patient of 
his due to bilateral carpal tunnel syndrome.  He noted that 
the veteran had given him a history of exposure to AO when 
stationed in Vietnam.  Dr. Sisto stated that therefore there 
was no question that the veteran had had exposure and that he 
had documented carpal tunnel syndrome with nerve exposure.  
He noted that the nerve injury had been documented on EMG and 
nerve conduction studies.  

In November 2003, the Board remanded this matter for further 
development to include performing a VA examination.  

In May 2004, the veteran was afforded the requested 
examination.  The veteran stated that he sprayed DDT and AO 
while he was in Vietnam.  He noted that he sometimes felt 
nauseous when spraying AO.  The veteran indicated that he had 
a problem with his legs and feet and their having a burning 
sensation.  He did not know when this condition first 
occurred.  The veteran stated that it could have happened 
after his service but he was not sure as he went to prison 
for a few years.  The examiner indicated that the veteran did 
not describe any symptoms of peripheral neuropathy while in 
service.  The veteran stated that his leg and foot condition 
had been progressively getting worse.  The veteran reported 
that EMG testing had revealed bilateral carpal tunnel 
syndrome.  He stated that he developed numbness in the right 
hand when doing strenuous activities.  He had been prescribed 
wrist braces for both hands.  He had also received cortical 
steroid injections.  

Neurological evaluation revealed no arm drift on extended arm 
testing.  Tone in the arms and legs was within normal limits, 
bilaterally.  Reflexes in the upper extremities were normal.  
Knee reflexes were also normal and symmetric.  Plantar 
stimulation revealed a normal flex response.  Upper extremity 
strength was 5-/5.  5-/5 strength was also reported for the 
lower extremities.  Coordination, finger to nose, was 
adequate without ataxia in both upper extremities.  Heel and 
shoe maneuvers were slow and deliberate because of back pain, 
but there was no evidence of ataxia.  A mild reduction for 
finger tapping was noted for the right hand.  Finger tapping 
on the left side was normal.  The veteran had vibratory sense 
in the left upper extremity that was within normal limits.  
There was a moderate reduction of vibratory sense in the toes 
of both feet.  There was also a mild reduction of vibratory 
sense in the right knee and a moderate reduction in the left 
knee.  Position sense was intact for both upper extremities 
but there was a reduction of position sense in the right toe.  
Position sense in the left lower extremity was within normal 
limits.  Pinprick sensation showed a distal reduction in both 
upper extremities.  A decrease on the medial side of the 
third finger of the right hand was present.  

Pinprick sensation of the lower extremities was within normal 
limits with no recruitment present on either side.  Testing 
for Tinel's sign was positive over the median nerve on the 
right side.  It was negative on the left.  The veteran could 
not perform heel to toe gait because of imbalance and could 
not perform a tandem gait because of imbalance.  There was a 
positive Romberg sign.  

Following a review of the record and examination of the 
veteran, the examiner rendered the following diagnoses:  
peripheral neuropathy of a progressive nature; no evidence of 
subacute peripheral neuropathy symptomatology while in 
service; and bilateral carpal tunnel syndrome related to 
peripheral neuropathy of a progressive nature.  

The examiner noted that the findings on the neurological 
examination performed today as well as parts from previous 
nerve conduction studies established the diagnosis of 
peripheral neuropathy.  He stated that the veteran's 
condition was one of a chronic nature and had been 
progressive up to the present time.  

The examiner noted that upon direct questioning, the veteran 
was unable to report to the examiner any symptoms which would 
suggest that he had peripheral  neuropathy of an acute or 
subacute nature during his service years.  Therefore, the 
examiner stated that he did not believe that this type of 
condition existed while the veteran was in service.  He also 
indicated that it was his belief that the veteran's 
peripheral neuropathy was not service-related both because of 
the lack of any evidence that had its origins in service and 
because of a history that this condition had been progressive 
over time for at least the last 6-10 years.  He noted that 
the cause of this condition was due to some ongoing active 
condition or disease which was current to the present time.  
The examiner further stated that the veteran had bilateral 
carpal tunnel syndrome both by neurologic examination and 
nerve conduction testing reports.  He noted that this 
condition was also nonservice-related and was related instead 
to the ongoing condition of peripheral neuropathy.  

After reviewing the totality of the evidence, the Board is 
compelled to conclude that service connection is not 
warranted for peripheral neuropathy.  The veteran's service 
medical records are devoid of any complaints or findings of 
peripheral neuropathy.  At the time of the veteran's March 
1970 service separation examination, normal findings were 
reported for the upper and lower extremities.  Normal 
neurological findings were also noted.  Moreover, on his 
March 1970 service separation report of medical history, the 
veteran checked the 'no" boxes when asked if he had or if he 
had ever had neuritis, paralysis, or epilepsy or fits.

There is also no objective medical evidence of peripheral 
neuropathy in the years immediately following service.  The 
first objective medical finding of peripheral neuropathy did 
not occur until many years following service.  

While the Board notes that the veteran's private physician, 
Dr Sisto, indicated that there was no question that the 
veteran had had exposure to AO and that he had documented 
carpal tunnel syndrome with nerve compression, he did not 
specifically link the veteran's carpal tunnel syndrome to his 
exposure to AO or to the veteran's period of service.  

In contrast, the May 2004 VA examiner, following a thorough 
review of the veteran's claims folder and a comprehensive 
examination of the veteran, indicated that he did not believe 
that the veteran's peripheral neuropathy existed while the 
veteran was in service.  He also stated that the veteran's 
peripheral neuropathy was not service-related because of the 
lack of any evidence that it had its origins in service and 
the history of the condition having been progressive over 
time for at least the last 6-10 years.  The examiner further 
indicated that the veteran's peripheral neuropathy was not 
related to service but to the ongoing condition of peripheral 
neuropathy.

The Board believes that significant weight should be given to 
the May 2004 VA examiner's opinion that any current 
peripheral neuropathy is not related to the veteran's period 
of service.  The opinion was based upon a review of the 
veteran's claims folder as well as a physical examination.  
Moreover, in reaching this opinion the VA examiner cited 
specific treatment records as the basis for his opinion.  The 
opinion is highly persuasive and is otherwise supported by 
the service medical records and post-service medical records.  
The Board finds that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.




ORDER

The appeal as to the issue of entitlement to service 
connection for peripheral neuropathy, to include as a result 
of exposure to AO, is denied.  


REMAND

In an July 2003 rating decision, the RO denied service 
connection for diabetes mellitus, to include as a result of 
exposure to AO.  In a statement in support of claim, dated in 
May 2004 and received in June 2004, the veteran requested a 
copy of the decision that denied him service connection for 
diabetes mellitus.  He stated that he served in Vietnam and 
was exposed to AO and that it was his belief that he should 
have been determined as service-connected.  The Board notes 
that the veteran's representative has included argument 
regarding this issue in July 2005 Appellant's Post-Remand 
Brief.  Viewing the 2004 communication from the veteran in a 
liberal manner, the Board believes that it should be 
considered a timely notice of disagreement to the July 2003 
rating determination.  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  When a notice of disagreement is timely filed, 
the RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004).

In reviewing the July 2003 rating decision, it appears that 
the RO may have denied the claim because of a lack of 
evidence of Type II diabetes.  Although a July 1997 VA 
examination includes a diagnosis of diabetes mellitus, diet 
controlled, it does not appear that the type was specified.  
In this regard, the RO may need to consider whether a VA 
examination is necessary to clarify the diagnosis, especially 
in light of the veteran's Vietnam service which brings into 
consideration the presumption for Type II diabetes.  38 
C.F.R. §§ 3.307, 3.309. 

Accordingly, the issue of service connection for diabetes 
mellitus, Type II, is REMANDED for the following actions:

The RO should take all necessary action 
pursuant to 38 C.F.R. § 19.26, to include 
any additional development, and furnish 
the veteran and his representative with a 
statement of the case on the issue of 
entitlement to service connection  for 
diabetes mellitus, Type II, to include as 
a result of exposure to AO.  The RO 
should advise the veteran of the need to 
timely file a substantive appeal if he 
wishes to complete an appeal as to this 
issue.  If a timely substantive appeal is 
received, then the case should be 
forwarded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


